        Case 8:21-cv-00391 Document 1 Filed 03/01/21 Page 1 of 13 Page ID #:1




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason J. Kim (SBN 190246)
 2   Jason Yoon (SBN 306137)
     101 S. Western Ave., Second Floor
 3   Los Angeles, CA 90004
     Telephone: (213) 252-8008
 4   Facsimile: (213) 252-8009
     scalequalaccess@yahoo.com
 5
     Attorneys for Plaintiff
 6   LEEMANUEL WEILCH
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
     LEEMANUEL WEILCH,                        Case No.:
11
                Plaintiff,                    COMPLAINT FOR INJUNCTIVE
12                                            RELIEF AND DAMAGES FOR
          vs.                                 VIOLATION OF:
13
                                              1. AMERICANS WITH DISABILITIES
14   DWARKESH INC. D/B/A CHERRY’S             ACT, 42 U.S.C. §12131 et seq.;
15   MARKET; PHEAT K NGOR, AS                 2. CALIFORNIA’S UNRUH CIVIL
     TRUSTEE OF PHEAT K NGOR TRUST;           RIGHTS ACT, CAL CIV. CODE §§ 51 -
16                                            52 et seq.;
     and DOES 1 to 10,
17              Defendants.                   3. CALIFORNIA’S DISABLED
                                              PERSONS ACT, CAL CIV. CODE §54 et
18                                            seq.
19                                            4. CALIFORNIA’S UNFAIR
                                              COMPETITION ACT, CAL BUS & PROF
20                                            CODE § 17200, et seq.
21                                            5. NEGLIGENCE
22
23
24
25
26        Plaintiff LEEMANUEL WEILCH (“Plaintiff”) complains of Defendants
27   DWARKESH INC. D/B/A CHERRY’S MARKET; PHEAT K NGOR, AS TRUSTEE
28   OF PHEAT K NGOR TRUST; and DOES 1 to 10 (“Defendants”) and alleges as follows:



                                 COMPLAINT FOR DAMAGES - 1
         Case 8:21-cv-00391 Document 1 Filed 03/01/21 Page 2 of 13 Page ID #:2




 1                                 JURISDICTION AND VENUE
 2         1.     The Court has jurisdiction of this action pursuant to 28 USC §1331 for
 3   violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et seq.)
 4         2.     Pursuant to pendant jurisdiction, attendant and related causes of action,
 5   arising from the same nucleus of operating facts, are also brought under California law,
 6   including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 7   54, 54., 54.3 and 55.
 8         3.     Venue is proper in this court pursuant to 28 USC §1391(b). The real
 9   property which is the subject of this action is located in this district, Los Angeles County,
10   California, and that Plaintiff’s causes of action arose in this district.
11                                             PARTIES
12         4.     Plaintiff is a California resident with a physical disability with substantial
13   limitation in his ability to walk. Plaintiff suffers from complete paraplegia due to a spinal
14   cord injury and requires the use of a wheelchair at all times when traveling in public.
15         5.     Defendants are, or were at the time of the incident, the real property owners,
16   business operators, lessors and/or lessees of the real property for CHERRY’S MARKET
17   (“Business”) located at or about 1429 Cherry Ave., Long Beach, California.
18         6.     The true names and capacities, whether individual, corporate, associate or
19   otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
20   who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
21   Court to amend this Complaint when the true names and capacities have been
22   ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
23   fictitiously named Defendants are responsible in some manner, and therefore, liable to
24   Plaintiff for the acts herein alleged.
25         7.     Plaintiff is informed and believes, and thereon alleges that, at all relevant
26   times, each of the Defendants was the agent, employee, or alter-ego of each of the other
27   Defendants, and/or was acting in concert with each of the other Defendants, and in doing
28




                                    COMPLAINT FOR DAMAGES - 2
         Case 8:21-cv-00391 Document 1 Filed 03/01/21 Page 3 of 13 Page ID #:3




 1   the things alleged herein was acting with the knowledge and consent of the other
 2   Defendants and within the course and scope of such agency or employment relationship.
 3         8.     Whenever and wherever reference is made in this Complaint to any act or
 4   failure to act by a defendant or Defendants, such allegations and references shall also be
 5   deemed to mean the acts and failures to act of each Defendant acting individually, jointly
 6   and severally.
 7                                 FACTUAL ALLEGATIONS
 8         9.     In or about October of 2020, Plaintiff visited the Business. In or about
 9   December of 2020, Plaintiff went to the Business again. The Business is a liquor store
10   and market business establishment, which is open to the public, and is a place of public
11   accommodation and affects commerce through its operation. Defendants provide parking
12   spaces for customers.
13         10.    While attempting to enter the Business during each visit, Plaintiff personally
14   encountered a number of barriers that interfered with his ability to use and enjoy the
15   goods, services, privileges, and accommodations offered at the Business. To the extent
16   of Plaintiff’s personal knowledge, the barriers at the Business included, but were not
17   limited to, the following:
18                a.     Defendants failed to comply with the federal and state standards for
19                       the parking space designated for persons with disabilities. Defendants
20                       failed to post required signage such as “Van Accessible” and
21                       “Minimum Fine $250.”
22                b.     Defendants failed to maintain the parking space designated for
23                       persons with disabilities to comply with the federal and state
24                       standards. Defendants failed to paint the ground as required.
25                c.     Defendants failed to comply with the federal and state standards for
26                       the parking space designated for persons with disabilities. Defendants
27                       failed to provide proper van accessible space designated for the
28                       persons with disabilities.



                                   COMPLAINT FOR DAMAGES - 3
         Case 8:21-cv-00391 Document 1 Filed 03/01/21 Page 4 of 13 Page ID #:4




 1                d.     Defendants failed to maintain the parking space designated for
 2                       persons with disabilities to comply with the federal and state
 3                       standards. Defendants failed to maintain the mark on the space with
 4                       the International Symbol of Accessibility.
 5                e.     Defendants failed to comply with the federal and state standards for
 6                       the parking space designated for persons with disabilities. Defendants
 7                       failed to provide the access aisles with level surface slopes.
 8                f.     Defendants failed to comply with the federal and state standards for
 9                       the parking space designated for persons with disabilities. Defendants
10                       failed to provide a proper ramp for persons with disabilities.
11                g.     Defendants failed to maintain the parking space designated for
12                       persons with disabilities to comply with the federal and state
13                       standards. Defendants failed to maintain the facility to be readily
14                       accessible.
15         11.    These barriers and conditions denied Plaintiff the full and equal access to the
16   Business. Plaintiff wishes to patronize the Business. However, Plaintiff is deterred from
17   visiting the Business because his knowledge of these violations prevents him from
18   returning until the barriers are removed.
19         12.    Based on the violations, Plaintiff alleges, on information and belief, that
20   there are additional barriers to accessibility at the Business after further site inspection.
21   Plaintiff seeks to have all barriers related to his disability remedied. See Doran v. 7-
22   Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
23         13.    In addition, Plaintiff alleges, on information and belief, that Defendants
24   knew that particular barriers render the Business inaccessible, violate state and federal
25   law, and interfere with access for the physically disabled.
26         14.    At all relevant times, Defendants had and still have control and dominion
27   over the conditions at this location and had and still have the financial resources to
28   remove these barriers without much difficulty or expenses to make the Business



                                    COMPLAINT FOR DAMAGES - 4
         Case 8:21-cv-00391 Document 1 Filed 03/01/21 Page 5 of 13 Page ID #:5




 1   accessible to the physically disabled in compliance with ADDAG and Title 24
 2   regulations. Defendants have not removed such barriers and have not modified the
 3   Business to conform to accessibility regulations.
 4                                   FIRST CAUSE OF ACTION
 5       VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
 6         15.    Plaintiff incorporates by reference each of the allegations in all prior
 7   paragraphs in this complaint.
 8         16.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
 9   shall be discriminated against on the basis of disability in the full and equal enjoyment of
10   the goods, services, facilities, privileges, advantages, or accommodations of any place of
11   public accommodation by any person who owns, leases, or leases to, or operates a place
12   of public accommodation. See 42 U.S.C. § 12182(a).
13         17.    Discrimination, inter alia, includes:
14                a.    A failure to make reasonable modification in policies, practices, or
15                      procedures, when such modifications are necessary to afford such
16                      goods, services, facilities, privileges, advantages, or accommodations
17                      to individuals with disabilities, unless the entity can demonstrate that
18                      making such modifications would fundamentally alter the nature of
19                      such goods, services, facilities, privileges, advantages, or
20                      accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
21                b.    A failure to take such steps as may be necessary to ensure that no
22                      individual with a disability is excluded, denied services, segregated or
23                      otherwise treated differently than other individuals because of the
24                      absence of auxiliary aids and services, unless the entity can
25                      demonstrate that taking such steps would fundamentally alter the
26                      nature of the good, service, facility, privilege, advantage, or
27                      accommodation being offered or would result in an undue burden. 42
28                      U.S.C. § 12182(b)(2)(A)(iii).



                                     COMPLAINT FOR DAMAGES - 5
         Case 8:21-cv-00391 Document 1 Filed 03/01/21 Page 6 of 13 Page ID #:6




 1                c.     A failure to remove architectural barriers, and communication barriers
 2                       that are structural in nature, in existing facilities, and transportation
 3                       barriers in existing vehicles and rail passenger cars used by an
 4                       establishment for transporting individuals (not including barriers that
 5                       can only be removed through the retrofitting of vehicles or rail
 6                       passenger cars by the installation of a hydraulic or other lift), where
 7                       such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
 8                d.     A failure to make alterations in such a manner that, to the maximum
 9                       extent feasible, the altered portions of the facility are readily
10                       accessible to and usable by individuals with disabilities, including
11                       individuals who use wheelchairs or to ensure that, to the maximum
12                       extent feasible, the path of travel to the altered area and the
13                       bathrooms, telephones, and drinking fountains serving the altered
14                       area, are readily accessible to and usable by individuals with
15                       disabilities where such alterations to the path or travel or the
16                       bathrooms, telephones, and drinking fountains serving the altered
17                       area are not disproportionate to the overall alterations in terms of cost
18                       and scope. 42 U.S.C. § 12183(a)(2).
19         18.    Where parking spaces are provided, accessible parking spaces shall be
20   provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
21   eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
22   (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
23   Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
24   be van parking space. 2010 ADA Standards § 208.2.4.
25         19.    Under the ADA, the method and color of marking are to be addressed by
26   State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California
27   Building Code (“CBC”), the parking space identification signs shall include the
28   International Symbol of Accessibility. Parking identification signs shall be reflectorized



                                   COMPLAINT FOR DAMAGES - 6
         Case 8:21-cv-00391 Document 1 Filed 03/01/21 Page 7 of 13 Page ID #:7




 1   with a minimum area of 70 square inches. Additional language or an additional sign
 2   below the International Symbol of Accessibility shall state “Minimum Fine $250.” A
 3   parking space identification sign shall be permanently posted immediately adjacent and
 4   visible from each parking space, shall be located with its centerline a maximum of 12
 5   inches from the centerline of the parking space and may be posted on a wall at the
 6   interior end of the parking space. See CBC § 11B-502.6, et seq.
 7         20.    Moreover, an additional sign shall be posted either in a conspicuous place at
 8   each entrance to an off-street parking facility or immediately adjacent to on-site
 9   accessible parking and visible from each parking space. The additional sign shall not be
10   less than 17 inches wide by 22 inches high. The additional sign shall clearly state in
11   letters with a minimum height of 1 inch the following: “Unauthorized vehicles parked in
12   designated accessible spaces not displaying distinguishing placards or special license
13   plates issued for persons with disabilities will be towed always at the owner’s expense…”
14   See CBC § 11B-502.8, et seq.
15         21.    Here, Defendants failed to provide signs stating “Minimum Fine $250” and
16   “Van Accessible” as required.
17         22.    For the parking spaces, access aisles shall be marked with a blue painted
18   borderline around their perimeter. The area within the blue borderlines shall be marked
19   with hatched lines a maximum of 36 inches (914 mm) on center in a color contrasting
20   with that of the aisle surface, preferably blue or white. The words "NO PARKING" shall
21   be painted on the surface within each access aisle in white letters a minimum of 12 inches
22   (305 mm) in height and located to be visible from the adjacent vehicular way. CBC §
23   11B-502.3.3.
24         23.    The surface of each accessible car and van space shall have surface
25   identification complying with either of the following options: The outline of a profile
26   view of a wheel chair with occupant in white on a blue background a minimum 36” wide
27   by 36” high (914 mm x 914 mm). The centerline of the profile view shall be a maximum
28   of 6 inches (152 mm) from the centerline of the parking space, its sides parallel to the



                                   COMPLAINT FOR DAMAGES - 7
         Case 8:21-cv-00391 Document 1 Filed 03/01/21 Page 8 of 13 Page ID #:8




 1   length of the parking space and its lower side or corner aligned with the end of the
 2   parking space length or by outlining or painting the parking space in blue and outlining
 3   on the ground in white or a suitable contrasting color a profile view of a wheel chair with
 4   occupant. See CBC § 11B-502.6.4, et seq.
 5         24.    Here, Defendants failed to maintain the parking space and access aisles as
 6   the Symbol of Accessibility and blue lines were severely worn, damaged and faded.
 7   Moreover, Defendants failed to provide the “NO PARKING” marking on the surface of
 8   the access aisles.
 9         25.    Under the 1991 Standards, parking spaces and access aisles must be level
10   with surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.2.
11   Accessible parking spaces shall be at least 96 in (2440 mm) wide. Parking access aisles
12   shall be part of an accessible route to the building or facility entrance and shall comply
13   with 4.3. Two accessible parking spaces may share a common access aisle. Parked
14   vehicle overhangs shall not reduce the clear width of an accessible route. Parking spaces
15   and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
16   directions. 1991 Standards § 4.6.3.
17         26.    Here, the access aisles are not level with the parking spaces. Under the 2010
18   Standards, access aisles shall be at the same level as the parking spaces they serve.
19   Changes in level are not permitted. 2010 Standards § 502.4. “Access aisles are required
20   to be nearly level in all directions to provide a surface for transfer to and from vehicles.”
21   2010 Standards § 502.4 Advisory. Id. No more than a 1:48 slope is permitted.
22         27.    At least one accessible route shall connect accessible building, facilities,
23   elements, and spaces that are on the same site. 1991 ADA Standards § 4.3.2. A public
24   accommodation shall maintain in operable working condition those features of facilities
25   and equipment that are required to be readily accessible to and usable by persons with
26   disabilities by the Act or this part. 28 C.F.R. 35.211(a).
27
28




                                   COMPLAINT FOR DAMAGES - 8
         Case 8:21-cv-00391 Document 1 Filed 03/01/21 Page 9 of 13 Page ID #:9




 1         28.    Here, Defendants failed to provide at least one accessible route to the
 2   entrance of the Business. The route from the accessible parking space to the entrance of
 3   the Business was obstructed by a door opening outwards preventing a wheelchair to pass.
 4         29.    The cross slope of ramp surfaces shall be no greater than 1:50. Ramp
 5   surfaces shall comply with 4.5. 1991 Standards § 4.8.6. Ramps and landings with drop-
 6   offs shall have curbs, walls, railings, or projecting surfaces that prevent people from
 7   slipping off the ramp. Curbs shall be a minimum of 2 in (50 mm) high. 1991 Standards §
 8   4.8.7. Outdoor ramps and their approaches shall be designed so that water will not
 9   accumulate on walking surfaces. 1991 Standards § 4.8.8. Ground and floor surfaces
10   along accessible routes and in accessible rooms and spaces including floors, walks,
11   ramps, stairs, and curb ramps, shall be stable, firm, slip-resistant, and shall comply with
12   4.5. 1991 Standards § 4.5.1.
13         30.    Here, Defendants failed to provide a compliant ramp for the access aisle.
14         31.    A public accommodation shall maintain in operable working condition those
15   features of facilities and equipment that are required to be readily accessible to and usable
16   by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a). By failing to
17   maintain the facility to be readily accessible and usable by Plaintiff, Defendants are in
18   violation of Plaintiff’s rights under the ADA and its related regulations.
19         32.    The Business has denied and continues to deny full and equal access to
20   Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
21   discriminated against due to the lack of accessible facilities, and therefore, seeks
22   injunctive relief to alter facilities to make such facilities readily accessible to and usable
23   by individuals with disabilities.
24                                SECOND CAUSE OF ACTION
25                   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
26         33.    Plaintiff incorporates by reference each of the allegations in all prior
27   paragraphs in this complaint.
28




                                     COMPLAINT FOR DAMAGES - 9
        Case 8:21-cv-00391 Document 1 Filed 03/01/21 Page 10 of 13 Page ID #:10




 1         34.    California Civil Code § 51 states, “All persons within the jurisdiction of this
 2   state are free and equal, and no matter what their sex, race, color, religion, ancestry,
 3   national origin, disability, medical condition, genetic information, marital status, sexual
 4   orientation, citizenship, primary language, or immigration status are entitled to the full
 5   and equal accommodations, advantages, facilities, privileges, or services in all business
 6   establishments of every kind whatsoever.”
 7         35.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
 8   or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
 9   for each and every offense for the actual damages, and any amount that may be
10   determined by a jury, or a court sitting without a jury, up to a maximum of three times the
11   amount of actual damage but in no case less than four thousand dollars ($4,000) and any
12   attorney’s fees that may be determined by the court in addition thereto, suffered by any
13   person denied the rights provided in Section 51, 51.5, or 51.6.
14         36.    California Civil Code § 51(f) specifies, “a violation of the right of any
15   individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
16   shall also constitute a violation of this section.”
17         37.    The actions and omissions of Defendants alleged herein constitute a denial
18   of full and equal accommodation, advantages, facilities, privileges, or services by
19   physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
20   Defendants have discriminated against Plaintiff in violation of California Civil Code §§
21   51 and 52.
22         38.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
23   difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
24   damages as specified in California Civil Code §55.56(a)-(c).
25                                  THIRD CAUSE OF ACTION
26                VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
27         39.    Plaintiff incorporates by reference each of the allegations in all prior
28   paragraphs in this complaint.



                                    COMPLAINT FOR DAMAGES - 10
        Case 8:21-cv-00391 Document 1 Filed 03/01/21 Page 11 of 13 Page ID #:11




 1         40.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
 2   entitled to full and equal access, as other members of the general public, to
 3   accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
 4   and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
 5   railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
 6   of transportation (whether private, public, franchised, licensed, contracted, or otherwise
 7   provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
 8   places of public accommodations, amusement, or resort, and other places in which the
 9   general public is invited, subject only to the conditions and limitations established by
10   law, or state or federal regulation, and applicable alike to all persons.
11         41.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
12   corporation who denies or interferes with admittance to or enjoyment of public facilities
13   as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
14   individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
15   the actual damages, and any amount as may be determined by a jury, or a court sitting
16   without a jury, up to a maximum of three times the amount of actual damages but in no
17   case less than one thousand dollars ($1,000) and any attorney’s fees that may be
18   determined by the court in addition thereto, suffered by any person denied the rights
19   provided in Section 54, 54.1, and 54.2.
20         42.    California Civil Code § 54(d) specifies, “a violation of the right of an
21   individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
22   constitute a violation of this section, and nothing in this section shall be construed to limit
23   the access of any person in violation of that act.
24         43.    The actions and omissions of Defendants alleged herein constitute a denial
25   of full and equal accommodation, advantages, and facilities by physically disabled
26   persons within the meaning of California Civil Code § 54. Defendants have
27   discriminated against Plaintiff in violation of California Civil Code § 54.
28




                                   COMPLAINT FOR DAMAGES - 11
        Case 8:21-cv-00391 Document 1 Filed 03/01/21 Page 12 of 13 Page ID #:12




 1          44.    The violations of the California Disabled Persons Act caused Plaintiff to
 2   experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
 3   statutory damages as specified in California Civil Code §55.56(a)-(c).
 4                                FOURTH CAUSE OF ACTION
 5                                UNFAIR COMPETITION ACT
 6          45.    Plaintiff incorporates by reference each of the allegations in all prior
 7   paragraphs in this complaint.
 8          46.    Defendants have engaged in unfair competition, unfair or fraudulent
 9   business practices, and unfair, deceptive, untrue or misleading advertising in violation of
10   the Unfair Competition Act. Bus & Prof. Code §§ 17200 et seq.
11          47.    Defendants engage in business practices and policies that create systemic
12   barriers to full and equal access for people with disability in violation of state and federal
13   law.
14          48.    The actions and omissions of Defendants are unfair and injurious to
15   Plaintiff, a consumer of the Business’ goods and services. As a result of Defendants’
16   unfair business practice and policies, Plaintiff suffered injury in fact. Plaintiff was not
17   provided with goods and services provided to other consumers. Plaintiff seeks relief
18   necessary to prevent Defendants’ continued unfair business practices and policies and
19   restitution of any month that Defendants acquired by means of such unfair competition,
20   including profits unfairly obtained.
21                                   FIFTH CAUSE OF ACTION
22                                          NEGLIGENCE
23          49.    Plaintiff incorporates by reference each of the allegations in all prior
24   paragraphs in this complaint.
25          50.    Defendants have a general duty and a duty under the ADA, Unruh Civil
26   Rights Act and California Disabled Persons Act to provide safe and accessible facilities
27   to the Plaintiff.
28




                                   COMPLAINT FOR DAMAGES - 12
        Case 8:21-cv-00391 Document 1 Filed 03/01/21 Page 13 of 13 Page ID #:13




 1         51.    Defendants breached their duty of care by violating the provisions of ADA,
 2   Unruh Civil Rights Act and California Disabled Persons Act.
 3         52.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
 4   has suffered damages.
 5                                    PRAYER FOR RELIEF
 6         WHEREFORE, Plaintiff respectfully prays for relief and judgment against
 7   Defendants as follows:
 8         1.     For preliminary and permanent injunction directing Defendants to comply
 9   with the Americans with Disability Act and the Unruh Civil Rights Act;
10         2.     Award of all appropriate damages, including but not limited to statutory
11   damages, general damages and treble damages in amounts, according to proof;
12         3.     Award of all reasonable restitution for Defendants’ unfair competition
13   practices;
14         4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
15   action;
16         5.     Prejudgment interest pursuant to California Civil Code § 3291; and
17         6.     Such other and further relief as the Court deems just and proper
18                              DEMAND FOR TRIAL BY JURY
19         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
20   demands a trial by jury on all issues so triable.
21
22   Dated: March 1, 2021                    SO. CAL. EQUAL ACCESS GROUP
23
24
25                                           By:    _/s/ Jason J. Kim_______________
                                                    Jason J. Kim, Esq.
26                                                  Attorneys for Plaintiff
27
28




                                   COMPLAINT FOR DAMAGES - 13
